Title: Extracts from the Gazette, 1747
From: Franklin, Benjamin
To: 


Extracts from The Pennsylvania Gazette have been printed for each of the years that Franklin personally conducted his printing office (see above, I, 164). With the establishment of the partnership of Franklin and Hall on January 1, 1748, however, the latter took over the daily oversight of the office, though Franklin, of course, from time to time contributed both original essays and excerpts from private letters containing news of general interest. The extracts for 1747 are, therefore, the last group of unsigned miscellaneous items that will be printed at the end of the year in this work.
 

Philadelphia, Feb. 3. 1746–7.
To be Lett for Three Years, A Bakehouse, with two ovens, very well situate for carrying on said Trade, being some years standing, and has continual Employ, by loaf bread, bisket baking, and for dinner baking (fixed) fit for any person to go on with said business the first day’s entrance. Likewise to be sold or hired, two bolting-mills and chests, with all necessaries whatever for carrying on the business of loaf bread and bisket baking, with two servant lads time, brought up to said business. Any person inclining to purchase, may enter into said business one month after the day of agreement. For further information, enquire of Benjamin Franklin. [February 3]



	[Advertisement ] A Refiner and Hammerman is wanted for a Forge in the Government of New-York. One who is a good Workman, and can be well recommended, will have good Encouragement. Enquire of the Printer hereof. [February 24]


   
	   A Gentleman who came from Georgia, informs us, that the Reverend Mr. George Whitefield is safe arrived there. [March 16]


   
[Advertisement ] Lately imported, and to be sold by B. Franklin, Bibles of various Sizes, from large Folio, down to the smallest Pocket Bibles; Ditto in 2 Vols. Testaments, Common Prayers, Confessions of Faith, large and small, Independent Whig, Willwood’s Glimpse of Glory, Rutherford’s Letters, Brown on Prayer, Ditto’s Christ the Way, &c. Boston’s Fourfold State of Man, Gray’s Works, complete, Willison’s Sacramental Catechism, Flavell’s Husbandry Spiritualized, Shephard’s Sound Believer, Bunyan’s Holy War, Ditto’s Sighs from Hell, Ditto’s Grace Abounding, Practice of Piety, Dilworth’s Spelling-Books, Brown’s Ditto, Play-Book for Children, Vincent on Judgment, Dyer’s Golden Chain, Life of Monsieur De Renty; Cocker’s Arithmetick, &c. &c. Also most Sorts of School Books, Latin, French and Dutch. Likewise Navigation Books.
With Psalters, Primmers, Paper, Sealing Wax, Ink-powder, and all Sorts of Stationary Ware. [April 9]


   
Philadelphia, May 7. 1747.
Deserted from Captain John Diemer’s company of foot, now lying at Albany, the following men, viz. [Here follow 17 names.]
Whoever takes up and secures any of the said deserters, and gives information to the Subscriber, at the Post-Office, Philadelphia, or to the said Capt. Diemer, so that they may be brought to his company, shall have Three Pounds reward for each.W. Franklin[May 7]

   
Philadelphia, May 21. 1747.
Strayed from off the commons of Philadelphia, a white horse, low in flesh, long sided, long switch tail, pretty well set, of middling heighth, unshod, is a cart horse, and has a heavy, lubberly trott. Whoever finds him, and brings him to the printer hereof, shall have Ten Shillings reward, when, by his directions, deliver’d to the owner in Philadelphia. [May 21]


   
	   Friday last the Reverend Mr. Whitefield came to Town, and preached twice on Sunday, and once on Monday, at the New-Building. [June 4]


   
	   Monday last, in the Afternoon, the Governor, with his Lady and Daughter, embarked for London, on board the Greyhound, Capt. Budden: They were respectfully attended to the Wharff by the Corporation, the Grand Jury, and the principal Gentlemen and Ladies of the City. [June 4]


   
Philadelphia, June 4. 1747.
Whoever will discover to the printer hereof any effects belonging, or debts due, to the estate of Captain John Spence, late a merchant in this city, deceased, shall receive Twenty per Cent. or a fifth part of such effects and debts, immediately on the recovery thereof. [June 4]


   
Philadelphia, June 18. 1747.
Lost between Germantown and Philadelphia, the 8th instant, a silver watch, the maker’s name Tomlinson, London; with two seals, one silver, with a coat of arms; the other bathmetal, with glass faces, a crown on one side, and King William’s and Queen Mary’s heads in one on the other. Whoever brings it to the printer hereof, shall have Forty Shillings reward. [June 18]


   
	   We hear that several People have died suddenly within these few Days, by drinking cold Water too greedily while they were hot. [July 9]


   
Philadelphia, July 8. 1747.
Lost last night, a large pair of plain Silver Buckles, mark’d GPY. Whoever brings them to the printer hereof, shall receive Ten Shillings reward, and no questions ask’d. Silversmiths and others are desired to take notice of this Advertisement, and stop them if offer’d to sale. [July 9]


   
Philadelphia, August 6. 1747.
Stolen or stray’d last Night, out of B. Franklin’s pasture, near this city, a likely young sorrel Horse, about 14 hands high, with silver Mane and Tail, four white feet, a blaze in his face, no brand, a large belly, and is in good case, paces well, but trots sometimes, very small ears, and is shod all round. Also a small bay horse, without shoes, low in flesh, long dark tail and mane. Whoever brings them to the subscriber, shall have Forty Shillings reward for the first, and Ten Shillings for the other: If stolen, and the thief detected, so that he may be brought to justice, Five Pounds, with reasonable charges, paid by B. Franklin[August 6]


   
[Advertisement ] Just imported, and sold by B. Franklin, The Circle of the Sciences, &c. In Three Volumes.
Vol. I. An easy Introduction to the English Language; or, a pretty Spelling-book for little Masters and Misses.
Vol. II. An easy Introduction to the English Language; or, a Compendious Grammar for the Use of Young Gentlemen, Ladies, and Foreigners.
Vol. III. An easy Spelling-Dictionary of the English Language, on a new Plan; for the Use of Young Gentlemen, Ladies, and Foreigners.
Also The Child’s Guide to Polite Learning; or a natural, plain and easy Spelling-Book and Grammar of the English Tongue. By Way of Question and Answer; To which is prefixed, A short Historical Account of Language in general, for the Perusal of such as are more advanc’d in Years.
Likewise the following Books for Children. Tom Thumb’s Play-Book. Tommy Thumb’s Song-Book. A Christmass-Box for Masters and Misses. The Trifle or gilded Toy, To humour every Girl and Boy. The Child’s New-Years-Gift, or a Collection of chaste and significant Riddles. Nancy Cock’s Riddle Book: With Proverbial Precepts on Education. Nancy Cock’s Song-Book, for all little Misses and Masters. The Child’s Entertainer: Being a New Collection of Riddles, upon the most familiar Subjects. The Child’s Delight; or little Master and Misses instructive and diverting Companion. The Child’s New Play-Thing: Being a Spelling-Book intended to make the Learning to Read, a Diversion instead of a Task, &c. &c. [September 3]



Philadelphia, Sept. 3. 1747.
John Murphy having declined riding post to Maryland, gives notice, that he is ready to serve gentlemen as a messenger or express to any part of this or the neighbouring provinces; for which purpose he keeps good horses in readiness, and will perform what he undertakes with the utmost diligence and dispatch, giving security for his honesty, where required.
N.B. Said Murphy has lost a light-colour’d great-coat with the cape patched; the person that has found it, is desired to bring it to him at the Seven Stars, in Elbow lane, and they shall have Five shillings reward. [September 3]


   
	   The same Day [Monday, September 14] the Rev. Mr. Whitefield set out from this Place for Maryland, in his Way to Georgia: During his Stay here, he preached frequently at the New-Building to very large and attentive Auditories. [September 17]


   
Monday next will be published, and sold by B. Franklin, Poor Richard Improved; And Half as big again as heretofore: Being an Almanack and Ephemeris of the Motions of the Sun and Moon; the true Places and Aspects of the Planets; the Rising and Setting of the Sun; and the Rising, Setting and Southing, of the Moon, for the Bissextile Year 1748. Containing also, The Lunations, Conjunctions, Eclipses, Judgment of the Weather, rising and setting of the Planets, Length of Days and Nights, Fairs, Courts, Roads, &c. Together with useful Tables, Chronological Observations, and entertaining Remarks. Fitted to the Latitude of Forty Degrees, and a Meridian of near five Hours West from London; but may, without sensible Error, serve all the Northern Colonies.
Containing moreover, Verses on the Death of Jacob Taylor. Particular Account of the Winter in Hudson’s Bay. Table of Interest. Luke’s Dying Request. Great and small Robbers. The Systems compared. Faith and Reason. A good Rule for Preserving Health. Three great Destroyers, Plague, Famine and Hero. Heathens dying. Poetical Strokes on Sir Isaac Newton. Education. Life, wherein it consists. Oliver Cromwell, Richard, and Julius Cesar. Fight at Lahogue. Verses on Warren, Anson and Boscawen. Use of Reading. What is the Chief Female Charm. A Philosophic Thought. Remark on Addison’s Death and Writings. A spinning Empress. The true Hero, who. Remarks of Strada, a Spanish Historian, and the Duke of Parma. The good Wife. Difficulty of driving black Hogs in the Dark. Battle of Hochstet. Muskitoes, useful Remarks on them. Art of succeeding in Conversation. The amiable Doctress. Vigo. Observations on the Birth-day of the Founder of this Province. The Man of Taste. On Sir Walter Raleigh. English explained by Greek. Locke, the famous John, Esq; Of Parties. Benefits of Winter. The good Husband. Account of Niagara Falls, the greatest Cataract in the World. Story of the Emperor’s Daughter, &c. &c. &c. With many other Matters (useful and entertaining) too many to mention here.
Jacob Taylor’s Testimony in Favour of Poor Richard’s Almanack.

They have a Right to write who understand
The Skill profest, the Theme they have in Hand;
All useful Arts in true Professors shine,
And just Applause, Poor Richard, shall be thine;
For equal Justice must return thy Due,
Thy Words good Sense, thy Numbers pure and true.

Vide Taylor’s Almanack, 1745.
Where likewise may be had, just published, Moore’s American Country Almanack, For the Year 1748. [September 17]


   
	   [Advertisement] If Timothy Wastle, barber, of Barnard castle, in the county of Durham, Old England, will come to the Post-office, Philadelphia, he will hear of something to his advantage. [September 24]


   
	   Just published, and to be sold by the Printer hereof, The Pocket Almanack, For the Year 1748. Of whom may be also had, The Votes of the last Sessions of the Assembly of the Province of Pennsylvania. [November 5]


   
Philadelphia, November 5. 1747.
All Persons indebted to the Printer hereof for a Year’s Gazette, or more, are desired to pay. [November 5]


   
Philadelphia, November 5. 1747.
Lent some time ago, but forgot to whom, by Thomas Godfrey, of this city, Gravesend, 2 vols. Newton’s Opticks, and a pair of round pliers: And left some where a Quarto blue paper book, containing about two sheets, having in one end of it Doctor Hally’s Numbers and Radixes of the Planets; at the other end, a collection of about 100 observations of the Moon from Flamsted. Whoever has any of the above, is desired to return them. [November 5]


   
	   Last night came to Town some Indians from Ohio, a Branch of the Missisippi, all Warriors, and among them one Captain, on a Visit to this Government, about some particular Affairs relating to the War betwixt the English and French in those Parts. [November 12]


   
	   The Indians from Ohio, now here, who are Deputies from a mix’d Body of Indians, collected from all the neighbouring Nations, and consisting of about 500 fighting Men, settled near the Head of that River, and the South Side of Lake Erie, have acquainted the Government, that the French did last Spring send them a Hatchet with Presents, as an Invitation to join in the War against the English; that to prevent any of their People accepting of the same, they immediately declared War against the French, and had already commenced Hostilities: To keep them firm in their Friendship to the English, a considerable Sum is now given them in Goods, and a Quantity likewise sent by them to a small neighbouring Nation in Alliance with them. [November 19]


   
	   Last Saturday Evening a great Number of the Inhabitants of this City met at Mr. Walton’s School-House in Arch-street, when a Form of an Association for our common Security and Defence against the Enemy was consider’d and agreed to. On Monday following, the same was laid before a great Meeting of the principal Gentlemen, Merchants and others, at Roberts’s Coffee-House, where after due Deliberation, it was unanimously approv’d of, and another Meeting appointed to be the next Day following at the New-Building, in Order to begin Signing. Accordingly on Tuesday Evening upwards of Five Hundred Men of all Ranks subscribed their Names; and as the Subscription is still going on briskly in all Parts of the Town, ’tis not doubted but that in a few Days the Number will exceed a Thousand, in this City only, exclusive of the neighbouring Towns and Country. ’Tis hop’d the same laudable Spirit will spread itself throughout the Province; it being certain that we have Numbers more than sufficient, to defeat (with the Blessing of God) any Enterprize our Enemies can be suppos’d to form against us: All we wanted was Union and Discipline. The Form of the Association will be printed in our next; as also the Scheme of a Lottery for raising a Sum of Money for the general Service. [November 26]


   
	   The Scheme of the Lottery for raising a Sum of money for the Publick Service, will be published on Saturday next, and may be had gratis on calling for [it] at the Post-Office. [December 3]


   
Philadelphia, November 12. 1747.
This is to give Notice, That George Heap, in Third-street, between Arch-street and Market-street, makes Cartouch-boxes, Sword Belts and Scabbards, after the best and neatest manner. [December 3]


   
On Monday Afternoon a great Body of the Associators met with their Arms at the State-House, and from thence marched down to the Court-House, in Market-Street, where they agreed to the proposed Divisions of the City into Companies. His Honour the President, and several of the Gentlemen of the Council being present, the Secretary, by Order, acquainted the Associators, That their Proceedings were not disapproved by the Government; and that the Officers they should chuse, in Pursuance of their Articles, would readily obtain Commissions. ’Tis not doubted but on the first of January, the Day of Election, there will be a very full Appearance of the Associated in this City, all Hands being busy in providing Arms, putting them in Order, and improving themselves in military Discipline.

And Yesterday the Reverend Mr. Jenny preach’d an excellent Sermon on the Lawfulness of Self-Defence, and of Associating for that Purpose, to a very considerable Auditory; in the Church of England. [December 12]


   
Philadelphia, December 10. 1747.
[Advertisement] Dropt from a watch, last Wednesday se’nnight, a red Cornelian seal, set in gold, with part of a steel chain, on which it hung, the impression [of] a Homer’s head. Whoever brings it to the printer hereof, shall have 5 shillings reward. [December 12]


   
	   ⁂The Northern Post begins his Fortnight’s Stage this Afternoon at Three o’Clock, during which Time this Paper will be published on Tuesdays. [December 15]


   
Philadelphia, December 22. 1747.
Tickets in the Philadelphia Lottery, are sold by William Allen, Joshua Maddox, William Masters, Samuel M’Call, senior, Edward Shippen, Thomas Leech, Charles Willing, John Kearsley, William Clymer, senior, Thomas Lawrence, junior, William Coleman, and Thomas Hopkinson, at their respective Dwellings; and by B. Franklin, at the Post-Office. [December 22]


   
	   Thursday last the Reverend Mr. Gilbert Tennent preached an excellent Sermon in the New-Building, on the Lawfulness of War, and on the Usefulness of the Association, into which great Numbers of the Inhabitants of this Province have lately enter’d, and are still entering. [December 29]


   
Philadelphia: Printed by B. Franklin, Post-Master, at the New-Printing-Office, near the Market.




